AUSTIN    11. TEXAS


                              November 22, 1961

Honorable Ed H. McLaran        Opinion No. WW-1197
County Attorney
Madison County                Re:   Constructionof
Madisonville,Texas                  Article 2109 V.C.S.
                                    relative to appoint-
                                    ment of jury commission-
Dear Mr. McLaran;                   ers
     You have requested the opinion of the Attorney
General construingArticle 2109, Vernon's Civil
Statutes which reads as follows, excluding the oath
provision:
     "The county court shall, at its first term
     after the last day of December and the last
     day of June of each year, appoint three jury
     commissionersfor said court, having the
     same qualificationsas jury commissionersfor
     the district court. The same proceedings
     shall be had in the county court by its
     officers and said commissionersto procure
     jurors as are required by this title for
     similar proceedings in the district court,
     except as modified by the provisions of
     this article.
      11
       ....
     "2. To select jurors.--Saidcommissioners
     shall select jurors for all the terms of the
     county court to be held within six months
     after the adjournment of the first week of
     said court after the dates first named. The
     county judge shall designate the number of
     jurors to be so selected for each term and
     week."
      Your problem is to determine for which terms a
given set of jury commissionersis to choose jury
panels, and you suggest that in a county which has
four terms in a year, namely January, April, July and
October terms, that the commissionerschosen in
January are to select jury panels for April and July
terms and the July commissionersare to select panels
for October and January terms.
      It is clear that a given set of commissioners
Honorable Ed H. McLaran, page 2   (W-1197


must choose jurors for a six-month period since only
two sets of commissionersare provided.
      The Statute provides for the selection of jury
panels "for all the terms of county court to be held
within six months after the adjournmentof the first
week" of the County Court. This is subject to two
interpretations.
      The first view is as you suggest, namely that
panels be drawn for the terms beginning within six
months after the adjournmentof the first week of
the County Court.
      The second view is .thatthe words are to be.
taken as literally as possible and that the panels are
to be chosen beginning with the second week of the
term current with the instant jury commissioners.
      If the latter were the law, it would be im-
possible to have a jury trial during the first week of
the County Court term . Such a situation would
be of doubtful constitutionalitybecause~of the right
to speedy trial and the right to trial by jury. The
early weeks of the County Court term would be attend-
ed by difficultiesin securing jurors because of the'
short time between selection and summoning of jurors.
In addition, the Statute does not require that the
jury commissionersbe appointed the first week of
the term, thus there could be a considerablelag in
the business of the Court pending the selection of
the jury.
      It follows that the first view must be the law
since the second view must be rejected.
      We do not think a jury panel is subject to
quashing because of minute variations in the terms
for which such panel was chosen in the absence of a
showing that there was willful disregard of the
requirementthat jurorsbe chosen by commissioners,
Butlerv. State 108 Tex. Grim. 177, 299 S.W. 420
(1927).
                 SUMMARY

     Where the County Court.has four terms
     a year, January, April, July and October;
     Article 2lOg V.C.S. requires the appoint-
     ment of jury commissionersduring the
.




    Honorable Ed H, McLaran, page 3    NW-11971


          January and Julytermsto choose
          jury panels for the April and July
          terms and the October and Januam
          terns respectively,
                              Yours   very truly.,
                              WILL WILSON
                              Attorney General of Texas



                                                          "
                               -Cohn E. Leonars
                                 Assistant Attorney
                                           General
    JEL:bjh
    APPROVED:
    OPINION COMMITTEE:
    W. V. Geppert, Chairman
    Pat Bailey
    William Colburn
    Howard Mays
    Dudley MC Calla
    REVIEWED FOR THE ATTORNEY GENERAL
    BY:
        Houghton Brownlee, Jr.